PER CURIAM.
Patricia Ann Bell appeals a final summary judgment for the Board of Regents concluding that an action under Chapter 760, Florida Statutes (1993), is barred by sovereign immunity. We conclude that, when read in pari materia, sections 760.02(6), 760.02(7), 760.11(4), and 760.11(5), Florida Statutes (1993), constitute a clear and unequivocal waiver of sovereign immunity. See generally Klonis v. State of Florida, Dep’t of Revenue, 766 So.2d 1186 (Fla. 1st DCA 2000); Jones v. Brummer, 766 So.2d 1107 (Fla. 3d DCA 2000); cf. Kimel v. Florida Bd. of Regents, 528 U.S. 62, 120 S.Ct. 631, 650, 145 L.Ed.2d 522 & fn (2000) (citing section 760.01 et seq., Florida Statutes (1997 and Supp.1998), as one example of a state statute protecting state employees from age discrimination).
REVERSED.
BOOTH and BENTON, JJ., and SHIVERS, DOUGLASS B., Senior Judge, CONCUR.